                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


RANDALL J. RITCHIE,                                 )
                                                    )
                        Plaintiff,                  )
                                                    )
v.                                                  )
                                                    )                 Case No. 17-3003-CM
AUSTIN DESLAURIERS, et. al.,                        )
                                                    )
                        Defendants.                 )
                                                    )

                                     MEMORANDUM AND ORDER

        Plaintiff Randall J. Ritchie brings this action pro se pursuant to 42 U.S.C. § 1983 against

defendants Austin DesLauriers, Michael Dixon, Bill Rein, and Tim Keck. Plaintiff claims that

defendants violated his constitutional rights. Specifically, plaintiff claims that defendants failed to

provide adequate treatment for plaintiff in the Kansas Sexual Predator Treatment Program (“SPTP”)—

preventing plaintiff’s progress through the SPTP stages and denying him a realistic opportunity to

reintegrate into society. Plaintiff argues that these actions violate the Eighth and Fourteenth

Amendments of the United States Constitution. Further, plaintiff argues that his civil commitment due

to past criminal behavior violates his Fifth Amendment protection against double jeopardy. Plaintiff

seeks complete release, along with declaratory and monetary relief.

        The matter is before the court on plaintiff’s motion to dismiss (Doc. 54). In his motion and

supporting memorandum, plaintiff asks the court to allow him to voluntarily dismiss his case without

prejudice because he cannot afford an attorney and does not want to proceed pro se any longer.

Plaintiff believes that he lacks the proper legal knowledge and abilities to continue to represent himself

in this case. But he wishes to retain the ability to refile his suit if he is able to find an attorney to




                                                        -1-
represent him pro bono or he is able to raise an adequate retainer fee within a reasonable amount of

time.

        Unless the court orders otherwise, a Rule 41(a)(2) dismissal is without prejudice. The court

will order that this dismissal is without prejudice. But the court will not, at this time, grant an open

request for plaintiff to refile his complaint. This is not a final ruling that plaintiff will be prohibited

from refiling. If plaintiff needs to try to reopen this case, seek relief from this order, or file a new case,

the Federal Rules of Civil Procedure and governing case law provide a manner to do so and limitations

governing filings. Whether and for how long plaintiff will be entitled to file another case or seek to

reopen this case depends on a number of factors that are not presently before the court.

        IT IS THEREFORE ORDERED that plaintiff’s motion to dismiss (Doc. 54) is granted. The

case is dismissed pursuant to Fed. R. Civ. P. 41(a)(2) without prejudice.

        Dated this 14th day of November, 2018, at Kansas City, Kansas.


                                                        s/ Carlos Murguia
                                                        CARLOS MURGUIA
                                                        United States District Judge




                                                      -2-
